Case 2:19-cv-00193-TBM-MTP Document 145 Filed 01/04/21 Page 1 of 4

 

 

dy fy Lhe federcal Lxsbecct SF Msypgryypl Linited bles Lacie

 

 

 

 

 

 

 

 

 

 

 

 

Tw Re: Beet Jones * Fees’ ond: (fav © ca
ADDRESS CHAMGE UPDATE
Somat, et «ether: Chaosge of Uznree Demend
| SouTneRE
, p—flLep
|_JAN 04-2924
feveuylllac, ct. ee

iY. arene
OEPUTY|

 

 

Ap (ee ah Veebed By Reett™ Goons” Torves

 

tNo Bulk ro. Paecel

 

 

As hated the fiecopeehddicess the Communrcebog rn bean? 16 S04

 

wth Tones Bly. unde Beow- 1WW/7, Las Vegas Wounda , SIO,

 

 

Absolute (Uo bilk (el, WoSpecial Daliieres fact, — Precel, wscll be.

 

 

   

Accept acl, re Hewes pliveed do —wVvad G en! (PGE. orth dildg

 

a) ) Imeptenny Fe pet A weal de aos

 

Dewe pol ae 220), will be Accepted

 

 

r. Change of Vente

 

 

 
 

 

De Cue i Ninh Mi Conca diol Wied Baad Mes ate eg

 

eshant avd Repuuced, we Sock Ope cl Vertee

 

 

 

 

 

 

 

 

 

 

 

   

ett Act sul Bic

 

bth Ve Com atantol Kespardents Prnylllsc a oe Vdd poelrbilee ign

 

 

wie.

bd Ancbitetebons Leased tru pelea MeebiLiatben) oa barsile

 

 

Zio tunes last such Conploutte wore eubrutilly prerctlled be le

 

 

 

 

 
Case 2:19-cv-00193-TBM-MTP Document 145 Filed 01/04/21 Page 2 of 4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

~~
lily lick tw-Che Coutts, ploweter, te Gxstenct Conitims, bay febitrenteen Chwuse,
dans Aebibtttess Auveed, aud A Crmmevce (pus, tek the he Goverap
Les tthe Fi fa.ha., PUSC, (See: PUSLEL, 2,9, loa, Zl
Ta Heme. Sheu) Tae, V. Aechere Whit Sales, Zise., ZOD
the Couet held Prat.» We (allel US Must-Rllou tre Pet as wWeithas”
Federal Ruleck Civil Poceduize's has veeRedthatthe FiAA., the
| Bupreme Shibata. E31 28.0.0), that-Goueaus Aehiterten Dipats. —
ae Sia __Why-Yis Couet mad _ather crrcurts have Conthaceed to attempt: tes
hoet~cuct—the pRocess atv clecicte the nebibealality g Quesizan Ercmechvess @
___| Creche), The Supreme Couet has held:
Se excepteen) to Ae 45 INcenrlieH Le the fata
- prchitretelea) wo Ze  Meecedent Unde te bet,
[Ajebiteeeans 2s em t, paid Grails [illest
ms _ embrxce Aebilepbeen) Contacte ccc ip tah Cats
een riage “Acbiteah: geet Ie epi ies a. Agrees
thes one] May mt accrual Onnbeact (ox the FA: As, Z,
7 ue le tos Cade bind te Archit cnblity Ci whallp
geounbless, abe :

This Bangs us back mt one (tri ewe bt A. mictee, nwclung
hea entg Wye (3): te Architetttza CAUSE, Cootberct, hunad) pebiteistee pred
Lge eal ee a We mustinsist the Couet-llow-the Actas “wetter.
Rey Wc filed te Rebttren the Reopen Venar 0a), wits
ee Reem papers Dae Stat pee tome La.

_ Me, Thhwew 2 o- Kahapoa Nave been alse ndsubje-
RA ea crlieehil pre peocess, A the FiAA. «, Reguuees. Anllges a0
~ Apr be had um the Tyviicton nite s must-be ucthen,

| 4eee- weeks sbissurmac.

 

 

 

 

| AA ward the SihCrshensteed (Aebindae led

| hen than Dey, pred 2 eee ty be ty Plauad Bale. al

 
Case 2:19-cv-00193-TBM-MTP Document 145 Filed 01/04/21 Page 3 of 4

 

 

CLKetee Leese, Cho bchitpption Net, puidte Dele Hheve bs beens

 

NO CU pn ter tho Conte Why Resporitentts Adnitted * We Reve -

 

wed Notice of Aebitemt on HeAcing. “The Nokco Conttaned

 

Tre mate), Doeumentithon, Aud 4 Mpenvisunrte Chulle page AoA.

 

Tu the Neckins “Decisen) Ao Cott eld thet thi (atts

 

\Q unl Lerten a gle fe biterrteony ©

 

 

Thes Cott Agnenes \ Hell bent“ any L1tebeitug Srecwe

 

ay) 182 hows twas bu TS er ee re

 

 

 

makkers Sthe F.0.A., avd PRC.RL. Reemittiig Pennytlacts matt:
Ain 2 Ldenbical Cm's in 2 Sepenils Venue ’s.. Whup Wold the Oruct Alles:

 

Seuch 7 Te paehnos Bad Bamnspllte.iai tts A bbcsyt to (ease that Sone

 

 

how ADnsatney Crest, hike Lresicbont: Let Chunlang Mit avenyy -

ove 's out-bo gat hunt: c

 

 

No one tnegeted Pon yuinac, Kah Aspen Nee aphex Gar -

 

Sic tocth the cthe, ALCapuah Penwnuyillac alludes, (E0euer Canes

 

 

olose te Didectly Tayplying Sich Me, Renny lac. ete» Soe

 

 

 

 

 

 

 

pez ma palace tb ics Cxccete a

 

 

 

 

 

Jev0er the less, PUSE 6 sod brs Swice [925 beens tha Sole

 

Keinedys pae LY, Settee Cle~

 

 

Escala. lle Dat eg

Ont CLLESSAA. bd | peachere\ Aieet pow tide, Aine tle Cone

 

 

 

 

debesily te ajepilit. Lughunsacqdinds athe Salata
ea

 

 

 

tdee Peavisien Ss Rot Pephih che Pf thetedecal Rebit-

 

Ricken Act Ranu(llec, Claas Nust Fal must he Dsnucsed, Untlee-Hr

 

fedexal is bos of taal feococlice, rnupilltc nad lo-lutls lye cech

 

 

 

 
Case 2:19-cv-00193-TBM-MTP Document 145 Filed 01/04/21 Page 4 of 4

 

 

 

tw Cher leaaied Cappcrtiés Eailaol a

 

Wer yAoscl Age. Ww Dohult, slhey Pacled te ~bmnekf Repucst-toe. enetecateon)

 

 

 

 

 

 

 

We have Placedl 4 Ssbttement-ARe, nat Noa elagete ne ble, —____
b es tad Remedies Kettle tities The fuji foto

 

ZA Lbs | Questa, the £ Si aye <0 Sp Wl wett’tad Che

 

Legal Cost Lk BYS5, 20°. Hb wphucht bene Cby Tt 175 202 at

 

os

 

Pam), All pochéc hecocieted Loith (ith ra Aqeco-btucthelanwe Al cles as
ell As Allegakan's Agsivet- All Regrnclenss.

 

 

Hewevyor, Sen. \I",2021 at F:Dlam PST we must msist

 

by Peosk serine ciel tears Re FAA. Change Penne, pd

 

Ter By “Jue wunclore the R UP Rights

 

 

AE. eee

 

 

Meany Mbecks pare beens bacd, Zens, gotag tte LAT

 

 

%& dene vest 4 Meee, prick milee Devitccpl

 

 

pl sete (at. esctenlisf, eae egoppety uted bea. ___
eu. 7 Alcina Ahilee fut 2usSeadug ustennten < Ho fable Kecoed hy

 

2 Ledge (DIM Aud the Atlnenee|'s fae Rory Mttte. S> We Shall lot a jusey

 

Decide He Avaedt Shocebd be Vkcved nice tech cha by Haug lbh

 

foo f# Rglt EDetecnuniben & by Ayucity, ran — Serene noe Wa art

 

 

 

tie Atlemel-to uttilire te Coutts Meccedenice, Aad ies gpa

 

 

 

id tei athe. a img-the Mapect (Unctuc -

 

 

each Millie nia

by wy be 26 SON bLELA The it CAO CA L* Lt Lt this bee. OF Z0Z6

 

 

 

 

COLL

 

 

 

a

    

 

 

 

Def Ce pe
bees a sl Aidobusal porboer, (SRAD

 

 

f 7 4 oa i? ‘ .
haby od Lynde pevillg Aa Wine KEP bk ppd Mal 2b fe

$ Se SLL Mahe ie

 

 

 

— AM Sool ee

 

 

 

Lo Gl lata hh A eR aa

 

 

 
